AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)

 

Page | of |
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA
United States of America JUDGMENT IN A CRIMINAL CASE
Vv. (For Offenses Committed On or After November 1, 1987)
Bieaar Cris tlermandey Case Number: 3:19-mj-23963
Kris J. Kraus

 

Defendant's Attorney |
|

REGISTRATION NO. 89428298 |
THE DEFENDANT: | =|) cep 97 2019 |
& pleaded guilty to count(s) 1 of Complaint

CL) was found guilty to count(s) }
after a plea of not guilty.

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
L] The defendant has been found not guilty on count(s)
CL] Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

() TIME SERVED O days

 

x] Assessment: $10 WAIVED Fine: WAIVED

] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

L] Court recommends defendant be deported/removed with relative, charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances,

Friday, September 27, 2019
Date of Imposition of Sentence

. eng Peaeay,
Received ~

~y
DUSM HONORABLE NATHANAEL M. COUSINS

UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy 3:19-mj-23963
